THE!AATTORNEYGICNERAI,
                                 OF     TEXAS
                             AURTIN.    TEXAB         78711




                                   November     29,    1974


The Honorable   Joe Resweber                          Opinion   No.   H-   460
County Attorney
Harris   County Courthouse                            Re:     Inclusion  of minors’
Houston,   Texas 77002                                        trust funds invested   in
                                                              savings institutions  pur-
                                                              suant to court order in
                                                              the annual independent
Dear   Mr.       Resweber:                                    audit of county funds.

     You have requested   an opinion as to whether     minors’ trust funds
which have been invested     in various  sayings  institutions pursuant to
district court orders   under Article   1994, V. T. C. S., should be included
in the annual independent    audit of county funds which is conducted pur-
suant to Article  1641d, V. T. C. S. We answer your question       affirmatively.

     The funds in question   are those received     upon collection   of a judgment
in favor of a minor   represented   in district   court by a “next friend. ” These
funds are placed in the Registry     of the Court account which is kept pur-
suant to Article  2558a, V. T. C. S. After the initial deposit of the funds
in this account,  the judge often orders      the funds to be invested   pursuant
to Article  1994, V. T. C. S. :

              Minors,   lunatics,   idiots or non compos mentis
         persons   who have no legal guardian may sue and
         be represented     by ‘next friend’ under the following
         rule 5:

         .   .    .


              2. The judge of the court in which the judgment
         is rendered    upon an application    and hearing.     in
         termtime     or vacation,    may provide  by decree       for
         an investment     of the funds accruing   under such judg-
         ment.    Such decree,     if made in vacation,    shall be
         recorded    in the minutes of the succeeding       term of
         the court.




                                         p.   2112
The Honorable       Joe Resweber,     page    2      (H-460)




The records     of the judgment, the initial deposit               and the subsequent
investment    should be kept by the District   Clerk               as provided  under
Articles   1899, 2558a and 1994, V. T. C.S.

     The records     described     above are included within               the scope of the
audit requirement      established    by section  1 of Article             1641d. V. T. C. S.

             In every county in the State of Texas having a
        population   of 350,000 inhabitants      or more,     according
        to the last preceding     Federal    Census,    an annual
        independent    audit shall be made of all books,        records,
        and accounts    of the district,    county,   and precinct
        officers,   agents   or employees,     including    regular
        auditors   of the counties and all governmental         units
        of the county hospitals,     farms,    and other institu-
        tions of the county,    and all matters     pertaining    to
        the fiscal affairs   of the county.

Since the District      Clerk is a county officer  under Article    3912d. V. T. C. S.,
his books,    records    and accounts  are subject to the auditing requirement
of Article   1641d, V. T. C. S. --See also Attorney   General    Opinion WW-763
(1960).    Thus the minors’ trust funds which are represented          in the records
of the District    Clerk    must be audited to verify  the accuracy     of the records.

                                    SUMMARY

            Minors’     trust funds which have been invested
        pursuant to     district court orders under Article  1994,
        V.T.C.S..       should be included in the annual independ-
        ent audit of    county funds conducted under Article   1641d.
        V. T. C. S.

                                                  Very   truly    yours,




                                               Attorney          General    of Texas




                                             po 2113
The Honorable   Joe Resweber,   page   3     (H-460)




APPROVED:




DAVID M. KENDALL,       Chairman
Opinion Co-ittee




                                   p. 2114